DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-17 and 19 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-9, 11-17 and 19 are:
Regarding claims 1-9 and 19, the prior art does not teach or fairly suggest in combination with the other claimed limitations an improved service entrance cap support comprising: a multi-piece wire separator comprising at least a wire support and an enclosing brace; and an insulator support configured to hold the multi-piece wire separator: and wherein the insulator support is tilted from 20-90 degrees with respect to the sectioned mounting collar.
Regarding claims 11-17, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method for forming an improved service entrance cap support comprising: forming a multi-piece wire separator comprising at least a wire support and an enclosing brace; and forming an insulator support configured to hold the multi-piece wire separator, wherein the insulator support is tilted from 20-90 degrees with respect to the sectioned mounting collar.
These limitations are found in claims 1-9, 11-17 and 19, and are neither disclosed nor taught by the prior art of record, alone or in combination.


Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
July 2, 2021
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848